In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2568 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

BRENT A. SWALLERS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
            No. 1:16‐cr‐164 — Richard L. Young, Judge. 
                     ____________________ 

        ARGUED JUNE 1, 2018 — DECIDED JULY 30, 2018 
                 ____________________ 

   Before RIPPLE, KANNE, and BRENNAN, Circuit Judges. 
   KANNE, Circuit Judge. Indiana Child Protective Services re‐
moved Brent Swallers’s daughter from his custody in Septem‐
ber 2015. Swallers responded with a deluge of filings in the 
United States District Court for the Southern District of Indi‐
ana.  When  those  filings  were  not  resolved  in  his  favor, 
Swallers retaliated against the judges who ruled against him. 
He  filed  “Common  Law  Liens”  (each  to  the  tune  of 
$10,000,000) with the Marion County Recorder against all of 
2                                                                 No. 17‐2568 

the then‐sitting district judges in the Southern District of In‐
diana except Judge Richard Young.  
   Swallers  then  filed  a  notice  of  his  liens  in  an  action  as‐
signed  to  Southern  District  of  Indiana  Judge  Tanya  Walton 
Pratt.  Judge  Pratt  subsequently  ordered  the  Marion  County 
Recorder to expunge any liens that Swallers had filed against 
Southern District of Indiana Judges Lawrence, Barker, Mag‐
nus‐Stinson, Pratt, and Young. The order also stated that the 
U.S. Attorney should arrange for the service of a separate ex‐
pungement  order  on  the  recorder  of  any  other  Indiana 
County in which Swallers had filed a similar, invalid lien.  
     Soon after, the government charged Swallers with filing a 
false lien and encumbrance against a federal judge, in viola‐
tion of 18 U.S.C. § 1521, and with possessing ammunition as 
a  felon,  in  violation  of  18  U.S.C.  § 922(g)(1).  The  indictment 
for  the  false‐lien  charge  alleged  that  Swallers  “knowingly 
file[d] and attempt[ed] to file … a false lien and encumbrance 
against  the  real  and  personal  property  of  a  federal  district 
judge, including the Honorable Jane Magnus‐Stinson.” (R. 26 
at  1.)  Swallers’s  criminal  case  was  assigned  to  then‐Chief 
Judge Young. 
   In  December  2016,  shortly  after  Judge  Magnus‐Stinson 
took over for Judge Young as Chief Judge, Swallers moved for 
Judge Young’s recusal.1 Swallers contended that Judge Young 
had  a  direct  interest  in  the  case  because  he  was  named  in 
Swallers’s  liens  (he  was  not)  and  because  he  was  named  in 

                                                 
     1  On  a  few  prior  occasions,  Swallers  suggested  in  open  court  that 

Judge Young should be recused because he was assigned prior litigation 
to  which  Swallers  was  a  party.  On  appeal,  Swallers  does  not  raise  that 
prior litigation as a reason for recusal.  
No. 17‐2568                                                                   3

Judge Pratt’s expungement order. Judge Young construed this 
pro  se  motion  as  one  seeking  his  recusal  under  28  U.S.C. 
§ 455(a). Section 455(a) requires a judge’s recusal “in any pro‐
ceeding in which his impartiality might reasonably be ques‐
tioned.” Judge Young concluded that his recusal was not re‐
quired given the attendant circumstances and denied the mo‐
tion.  
     The case proceeded, and Swallers eventually pled guilty 
to  the  false‐lien  charge  after  entering  into  a  plea  agreement 
with the government under Federal Rule of Criminal Proce‐
dure 11(c)(1)(C). In exchange, the government agreed to dis‐
miss the felon‐in‐possession charge and agreed to a sentence 
of time served with one year of supervised release. None of 
the judges named in Swallers’s liens submitted a victim‐im‐
pact statement before Swallers’s sentencing, and Judge Young 
imposed the agreed‐upon sentence.  
    Swallers now  appeals  and seeks to vacate his conviction 
on  the  ground  that  Judge  Young  should  have  recused  him‐
self.2 For the reasons that follow, we affirm. 
 


                                                 
      2  The  government  asserts  that  Swallers’s  unconditional  guilty  plea 

raises the question of whether Swallers may bring this appeal in this cir‐
cuit. Compare United States v. Patti, 337 F.3d 1317, 1320–21 (11th Cir. 2003) 
(holding that an unconditional guilty plea waives a recusal claim under 
§ 455(a)), with United States v. Brinkworth, 68 F.3d 633, 637–38 (2d Cir. 1995) 
(concluding that an unconditional plea does not waive such a claim, in part 
because § 455(a) is “as much a protection for the citizenry as for the com‐
plaining defendant”). We need not weigh in on this question, however, 
because we ultimately conclude that Judge Young did not need to recuse 
himself. 
4                                                       No. 17‐2568 

                              I. ANALYSIS 
    “Recusal  decisions  under  ‘§  455(a)  are  extremely  fact 
driven and “must be judged on their unique facts and circum‐
stances more than by comparison to situations considered in 
prior jurisprudence.”’” In re Moody, 755 F.3d 891, 895 (11th Cir. 
2014)  (quoting  Nichols  v.  Alley,  71  F.3d  347,  351  (10th  Cir. 
1995)). As a general rule, though, if a well‐informed, thought‐
ful observer would perceive a significant risk that the judge 
will resolve the case on a basis other than its merits, the judge 
must recuse himself. In re United States, 572 F.3d 301, 308 (7th 
Cir. 2009); In re Mason, 916 F.2d 384, 386 (7th Cir. 1990).  
   In this case, two questions guide our analysis of whether 
Judge  Young  needed  to  recuse  himself.  First,  was  Judge 
Young presiding over a case in which he was a victim? And 
second,  was  Judge  Young  presiding  over  a  case  in  which  a 
well‐informed  observer  would  perceive  a  significant  risk  of 
bias from Judge Young’s relationship to the victims? The an‐
swer to both is “No.” 
    Our  answer  to  the  first  question  is  straightforward. 
Though  a  judge  should  not  preside  over  a  criminal  case  in 
which he or she is the victim, see In re Nettles, 394 F.3d 1001, 
1003 (7th Cir. 2005), Judge Young was neither a victim nor an 
intended victim in this case. There is no indication Swallers 
filed a lien against Judge Young or intended to do so. To be 
sure, Judge Pratt’s expungement order named Judge Young as 
a beneficiary, but that fact carries little weight in this recusal 
analysis,  again  because  Swallers  never  filed  a  lien  against 
Judge Young.  
    As for the second question—whether Judge Young’s rela‐
tionship with the victims posed a significant risk of bias—it’s 
No. 17‐2568                                                         5

true  that  judges  might  need  to  recuse  themselves  in  certain 
cases because of their relationship with the victim. But this is 
not such a case. Indeed, Judge Young’s professional relation‐
ship with the victims is closer than some other professional 
relationships: the Southern District of Indiana is confronting 
a state of judicial emergency with a small number of district 
judges, and one victim‐judge became the Chief Judge of the 
district  while  Swallers’s  case  was  pending  in  front  of  Judge 
Young. But this relationship is not so close that Judge Young 
needed to recuse himself from all matters involving his col‐
leagues no matter the circumstances. Cf. United States v. Mur‐
phy, 768 F.2d 1518, 1538 (7th Cir. 1985) (requiring recusal when 
the judge and prosecutor were unusually close friends plan‐
ning on vacationing together at the end of defendant’s trial); 
Clemens v. U.S. District Court, 428 F.3d 1175, 1179–80 (9th Cir. 
2005) (holding that the other judges in a district were not re‐
quired  to  recuse  themselves  when  three  of  their  colleagues 
were threatened by the defendant based on their handling of 
the defendant’s pro se cases).  
    Given the circumstances of Swallers’s case, Judge Young’s 
relationship with the victims did not pose a significant risk of 
bias. All too often, judges find themselves facing fraudulent 
liens filed against them by disappointed litigants. None of the 
judges affected by Swallers’s fraudulent liens suffered any se‐
rious or long‐lasting injury. The liens were a mere annoyance, 
and Judge Pratt expunged them easily, remedying their harm 
even before criminal charges were brought against Swallers. 
    In sum, then, Judge Young was not a victim of Swallers’s 
liens,  and there was little  risk that his professional relation‐
ship with the victims would interfere with the case given that 
the crime had little effect on them. Thus, this is not a case in 
6                                                      No. 17‐2568 

which a well‐informed observer would perceive a significant 
risk that Judge Young would decide this case on a basis other 
than  its  merits. See Judicial Conference Comm. on  Codes of 
Conduct, Advisory Op. 103 (2009) (Reviewing patently frivo‐
lous litigation against a judicial colleague “will not ordinarily 
give rise to a reasonable basis to question the assigned judge’s 
impartiality,  and  disqualification  would  rarely  be  appropri‐
ate.”); see also Union Carbide Corp. v. U.S. Cutting Serv. Inc., 782 
F.2d 710, 715 (7th Cir. 1986) (noting that we give some weight 
to the Committee’s views in matters of judicial ethics). 
                           II. CONCLUSION 
    Recusal decisions under § 455(a) must be judged on their 
unique facts and circumstances. Under the unique facts and 
circumstances here, Judge Young’s recusal was not required.  
                                                      AFFIRMED.